             Case 2:19-cv-01102-SB      Document 89       Filed 04/13/21     Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION




JAMES CHARLES FUDGE, .

                 Plaintiff,
        V.                                                                  No. 2:19-cv-01102-SB

BRET BENNETT et al.,                                                      OPINION AND ORDER

                 Defendants.


MOSMAN,J.,

        On January 5, 2021, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F. & R.) [ECF 70]. In her F. & R., Judge Beckerman recommends that I

DENY Plaintiff James Charles Fudge's Motion for Leave to ID/Name Unknown Doe(s) [ECF

34]. She further recommends that I DISMISS with prejudice all the John and Jane Doe

defendants. Mr. Fudge filed Objections [ECF 86], and Defendants filed a Response [ECF 88].

Upon review, I ADOPT Judge Beckerman's F. & R. as my own opinion.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or


1 - OPINION AND ORDER
         Case 2:19-cv-01102-SB          Document 89       Filed 04/13/21     Page 2 of 2



recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. &,R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v, Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.·

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with and therefore ADOPT Judge Beckerman's F. & R. [ECF 70]

as my own opinion. I DENY Mr. Fudge's Motion for Leave to ID/Name Unknown Doe(s) [ECF

34], and I DISMISS with prejudice all the John and Jane Doe defendants.

       IT IS SO ORDERED.

       DATED this    H~
                      day of April, 2021.




                                                              MICHAEL W.
                                                              United States Di          ge




2 - OPINION AND ORDER
